Interim Decision *1812

MAITRE OF CASTELLO-GODOY

In. Deportation Proceedings
A-14611583
Decided by Board November 17 , 1967
Notwithstanding requisite family relationvhip, reeponderat,

wile. entered the

United States on the basis of a fraudulent marriage to a United States citizen
and was thus exempt from the presentation of a labor certification.is statutorily
ineligible for the benefits of section 241 (f) of the Immigration and Nationality
Act, as amended, because he was inadmissible at entry under section 212( a ) (14)

of the Act, as amended, and, therefore, was not "otherwise admissible" at
entry except for grounds arising from visa fraud or misrepresentation.
CT:Luton:
Order: Act of 1952—Section 241(a) (1) (8 U.S.C. 1251(a) (1)1—Excisable at
entry: (1) Visa procured by fraud or willful misrepresentation (sec. 212(a) (19) ) ; (2) Immigrant, no visa
(sec. 212(a) (20)) ; (3) Entering for labor, no certification (sec. 212(a) (14) ).
ON BEHALF OF RESPONDENT
Bedell° Victoria, Esquire

ON BEHALF or Srsvicn:
Reece R. Robertson

Newman and Newman
354 South Spring Street
Los Angeles, California 90013

Trial Attorney

Respondent, a 32-year-old married male, a native and citizen of
Mexico, was admitted on February 5, 1966 upon surrender of a visa
issued to him as an alien born in an independent country of the
Western Hemisphere. Although coming to perform unskilled labor
he was exempted from the labor certification requirement because he
was married to Luna, a citizen of the United States. The marriage.
was not a bona fide one: respondent married solely to obtain entry
under the immigration laws.
On May 29, 1967, the special inquiry officer found respondent deportable upon the grounds stated in the caption and ineligible for section 241(f) relief. Timely appeal was filed. In September the case was
transcribed and submitted to the Board which on October 5, 1967
520

Interim Decision #1812
ruled that respondent was not within section 211 (f ) because the relationship on which he based. his eligibility was to his illegitimate child.
On October 18, 1967 respondent filed a motion to reopen the hearing

to establish that respondent had obtained a. final divorce from Luna
on August 8, 1967, that he had married the mother of his child on
August 26, 1967, that she is a United States citizen, that the marriage
legitimated the child and that respondent is now a "parent" of a United
States citizen for the purpose of section 241 (f ).
Opposing the motion, the Service contends that even if respondent
is a "parent" he is not eligible for relief under section 241(f). The
Service points out the benefits of the section are available only to an
alien who is admissible at the time of entry except for the fact that he
scoured a visa or other documentation by fraud or misrepresentation.
The respondent, the Service contends, was inadmissible on a ground in
addition to those arising out of the procurement of a visa by fraud—
he did not have the labor certification required by section 212(a) (14).
of the Act.
If the allegations of the motion are true, the respondent is the
"parent" of a United States citizen child and would come within the
terms of section 241(f) if he were admissible except for the fraud.
However, we find that respondent was not so admissible : at the time
of entry, he needed a labor certification, but he did not have one. Thereis no reason to believe that Congress intended section 241(f) to apply
to an alien who had entered without the proper labor certification.
Since we find that respondent was otherwise inadmissible than by
reason of his fraud, we do not believe that reopening would serve any
purpose. The motion will therefore be denied.
ORDER: It is ordered that the motion to reopen be and the same is
hereby denied.

521

.

